Opinion by
Wickham, J.,
The record proper in this case shows, that the following order was made and duly entered by the court below, to wit: “Now, the 27th day of December, 1897, license is refused after due consideration.
“ W. L. Hamilton, A. J.
“ J. Hakris McKinney, A. J.”
It cannot be denied that the associate judges had the power to make this order: Reiber v. Boos, 110 Pa. 594; Leister’s App., 20 W. N. C. 224; Branch’s License, 164 Pa. 427. Nor were they obliged to file any reasons for their decision: Commonwealth v. Kerns and Brother, 2 Pa. Superior Ct. 59 and cases there cited; Cohen’s License, 5 Pa. Superior Ct. 224.
The record as above set forth must be accepted as absolute verity, so long as it remains uncorrected by appropriate proceedings : Rice v. Constein, 89 Pa. 477; Sheip & Co. v. Price, *135Page & Co., 3 Pa. Superior Ct. 1. It cannot be contradicted, overthrown, or weakened in its effect by the mere certificate of the president judge denying its truth. Neither do we base anything on the certificate of the associate judges, that a rehearing was had and the application refused a second time. These things are no part of the record, and including them in what are termed the “ bill of exceptions ” and “ additional bill of exceptions ” adds nothing to their character or weight.
The order of the court below is affirmed.